DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed July 11th, 2022, with respect to the drawing objections, has been considered and is persuasive. The drawing objections have been withdrawn.
Applicant’s arguments filed, see page 5, filed July 11th, 2022, with respect to the claim objections have been considered and are persuasive. The claim objections have been withdrawn.
Applicant’s arguments, see page 5, filed July 11th, 2022, with respect to the 35 U.S.C. §102 rejections, have been considered and is persuasive.  The 35 U.S.C. §102 rejections have been withdrawn.
Applicant’s arguments, see pages 5-7, filed July 11th, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, consequently, the instant Office action has been made final.
Response to Amendment
This office action is in response to the amendments and / or remarks filed on July 11th, 2022. Claims 2-7, 9-16, and 18 have been cancelled, claims 1,8, 17 and 19-20 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 1, line 15, “tote-faster”, should read “tote-fastener.”
Claim 8, lines 1-2, “comprises at three hook and loop”, should read, “comprises at least three hook and loop.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 is written as dependent off of cancelled claim 18. For examination purposes claim 19 will be interpreted as being dependent from independent claim 1. Claim 20 is also rejected by virtue of dependency on claim 19.

	  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


[AltContent: rect]Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1, 8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper (US 2917769 A), in view of Andochick (US 20100147642 A1). 

	Regarding Claim 1, Kasper teaches a tote-dolly system (10) comprising: 
A tote (20) comprising: i) a top opening (wherein Figure 2 it can be seen that the vacuum (20) has a lid (L in Modified Figure 2 below), which would be removed to reveal an opening (O in Modified Figure 2 below) that can be removed to reveal an opening) ii) a bottom (B in Modified figure 2 below) iii) an outer perimeter iv) a tote-fastener (21) that extends as a ring fastener (21) around said outer perimeter of the tote a distance from the bottom of the tote (B in Modified Figure 2 below). (Figs. 1-3; Col. 3, Lines 41-46; Col. 3, Lines 55-64)
 A dolly (1) comprising: i) a dolly frame (1) having a top (10) and a bottom (wherein there is a bottom to the dolly (1)) ii) wheels (5) extending from the bottom (wherein there is a bottom to the dolly portion (6) from which the wheels (14) extend from) iii) an outer perimeter iv) a dolly-fastener coupler (4 or 24) that extends around a perimeter of the frame (1). (Figs. 1-3; Col. 3, Lines 41-46; Col. 3, Lines 55-64; Col. 4, Lines 1-6)
Dolly fastener extensions (2) each extending from the dolly (1) to the ring fastener (21) on the tote (20) that is detachably attachable to the tote-fastener (21). ( Figs. 1-3
 (7) that is detachably attachable to the tote-fastener (21); wherein the tote (20) is detachably attachable to the dolly (1). (Figs. 1-3; Col. 3, Lines 41-46; Col. 3, Lines 55-64)
Wherein the dolly fastener coupler is configured to attach with the dolly hook-and-loop fasteners when the dolly hook-and-loop fasteners are not attached to the ring fastener of the tote.
Wherein the tote (20) is detachable attachable to the dolly (1). (Figs. 1-3; Col. 3, Lines 41-63)

	Kasper does not teach dolly fastener extensions each having a dolly hook-and-loop fastener coupled thereto that is detachably attachable to the tote-fastener; or Wherein the dolly fastener coupler is configured to attach with the dolly hook-and-loop fasteners when the dolly hook-and-loop fasteners are not attached to the ring fastener of the tote.

	With regards to the dolly hook-and-loop fastener, dolly fastener extensions, and the dolly fastener coupler comprising hook and loop fasteners. Andochick further teaches wherein a tote-fastener (21 as taught by Kasper above) and dolly-fastener (126) may comprise a hook-and-loop fastener. (Andochick additionally teaches “the latching mechanism … may be on the circumference of the base case if desired.”) (Fig. 1; [0024]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the tote and dolly system as taught by Kasper, and provide for a tote-fastener and dolly-fastener comprised of hook-and-loop as taught by Andochick. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the fasteners as taught by Kasper, for hook-and-loop fasteners when connecting the tote to the dolly, in order to provide for a secure, yet easily removable fastening system for when the user elects to attach or detach the tote from the dolly.  

	With regards the dolly fastener coupler is configured to attach with the dolly hook-and-loop fasteners when the dolly hook-and-loop fasteners are not attached to the ring fastener of the tote.

	The examiner notes that the hook-and-loop fasteners of the dolly fastener extension would be capable of being attached to the hook-and-loop of the dolly coupler.

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the dolly-fastener as taught by Kasper, modified above; and by virtue of design choice provide for the hook-and-loop extensions being stored on the dolly fastener coupler when they aren’t attached to the tote. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to store the hook-and-loop fastener extensions on the dolly hook-and-loop ring coupler in order retain the hook-and-loop extensions in a convenient location when the dolly is not actively attached to the tote.

    PNG
    media_image1.png
    530
    513
    media_image1.png
    Greyscale








	Regarding Claim 8, Kasper, modified above, teaches all the elements of the invention described in claim 1 above except; wherein the dolly comprises at least three hook-and-loop fasteners. 
	Kasper further teaches wherein the dolly (1) comprises at least three fasteners (2). (Figs. 1-3; Col. 3, Lines 6-11; Claim 2)
	With regards to the dolly hook-and-loop fastener; Andochick further teaches wherein a dolly-fastener (126) may comprise a hook-and-loop fastener. (Fig. 1; [0024]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the tote and dolly system as taught by Kasper, and provide for a tote-fastener and dolly-fastener comprised of hook-and-loop as taught by Andochick. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the fasteners as taught by Kasper, for hook-and-loop fasteners when connecting the tote to the dolly, in order to provide for a secure, yet easily removable fastening system for when the user elects to attach or detach the tote from the dolly.  

	Regarding Claim 17, Kasper, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the dolly-fastener extension (13) is at least 50mm in length from the dolly (20) to the dolly-fastener (7). (Figs. 1-3; Col. 3, Lines 29-40)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the dolly-fastener as taught by Kasper, modified above; and by virtue of design choice provide for the fastener extension to be at least 50mm in length. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to ensure the fastener extension is at least 50mm in length to accommodate other dimensional design choice, in order for the fastener to reach the respective fastener on the dolly for and adequate connection between the dolly and the tote.


	Regarding Claim 19, Kasper, modified above, teaches all the elements of the invention described in claim 1 above except; wherein the rinq fastener of the tote hook-and-loop fastener extends at least 50% around a perimeter of the tote.

	Kasper further teaches wherein the ring fastener extends at least 50% around a perimeter (wherein Kasper teaches “a resilient annular bumper therearound”) of the tote (20). (Figs. 2-3; Col. 2; Lines 37-39; Col. 3, Lines 55-64)

	Andochick further teaches wherein a tote-fastener (21 as taught by Kasper above) and dolly-fastener (126) may comprise a hook-and-loop fastener. (Andochick additionally teaches “the latching mechanism … may be on the circumference of the base case if desired.”) (Fig. 1; [0024]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the tote and dolly system as taught by Kasper, and provide for a tote-fastener and dolly-fastener comprised of hook-and-loop as taught by Andochick. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the fasteners as taught by Kasper, for hook-and-loop fasteners when connecting the tote to the dolly, in order to provide for a secure, yet easily removable fastening system for when the user elects to attach or detach the tote from the dolly.  


	Regarding Claim 20, Kasper, modified above, teaches all the elements of the invention described in claim 19 above. Kasper further teaches wherein the dolly fastener (4 or 24) coupler extends at least 50% around the perimeter of the dolly frame (1). (Figs. 1-3; Col. 3, Lines 12-21; Col. 3, Lines 41-46; Col. 4, Lines 1-6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Silver (US 20110256792 A1), teaches a dolly and luggage apparatus incorporating discreet hook-and-loop fasteners for attachment.
Han (US 20030038008 A1), teaches a cart separable traveling bag incorporating hook-and-loop fasteners.
Smith (US 4424841 A), teaches a modular stacking bag featuring rows of hook-and-loop fastener.
Dzierson et al. (US 4414692 A), teaches a glove featuring rows of hook-and-loop fastener.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733